Appeal from an amended order and judgment (one paper) of the Supreme Court, Monroe County (Thomas M. Van Strydonck, J.), entered August 2, 2007 in a proceeding pursuant to RPTL article 7 to review real property tax assessments. The amended order and judgment, among other things, reduced the assessments on petitioner’s property for the years 2002, 2003 and 2004.
It is hereby ordered that the amended order and judgment so appealed from is unanimously affirmed without costs. Present— Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.